DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 10, 11, and 13 are acknowledged by the Examiner. 
	Applicant’s cancelation of claim 6 is acknowledged by the Examiner.
	Applicant’s amendment of claims 11 and 13 have overcome the drawing objection. As such the objection is withdrawn.
	Applicant’s amendment of claims 10 and 13 have overcome the rejection under 35 U.S.C. 112(b). As such the rejection is withdrawn.
	Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.  
Since Applicant’s arguments only address the inclusion of claim 6, and specifically the rejection under 35 U.S.C. § 103(a) of U.S. Patent Publication No. 20200054084 to Kramer IV et al., in view of U.S. Patent Publication No. 20150374048 to Theodossiou. Only this argument will be addressed. 
Applicant alleges that the combination of Kramer in view of Theodossiou is not valid due to the reference of Theodossiou being directed towards a garment having an opening for medical tubing. Applicant further alleges that the rejection is nothing but pure speculation and that the examiner has merely found the parts of an invention in separate references and has not provided 
Examiner first asserts that while Theodossiou may be directed towards a garment. The reference of Theodossiou in fact defines an opening for receiving medical tubing (an item), thus the opening in Theodossiou is analogous to Applicant’s own cavity which is merely intended to receive items.
Examiner now asserts that no “pure speculation” was provided and instead asserts that a factual reasoning for combining has been applied. It can clearly be seen on page 10 of the Non-final office action dated 11/25/2020 that the reason for combining is for the purpose of covering the cavity as evidenced by Theodossiou paragraph [0031]. This reasoning was applied due to the fact that Applicant’s own cover does nothing more than cover the cavity, especially when Applicant’s own claim 6 (and now newly amended claims 1 and 13) even cites “a lid…for closing the cavity”. Thus no speculation was applied and one of ordinary skill in the art would in fact be able to look to Theodossiou’s “flap” or lid as motivation for providing the reference of Kramer with a lid.
Examiner now asserts that a motivation and relevance has been given to the Applicant on pages 10 and 11 of the non-final office action. The relevance can clearly be seen in the “However statement” wherein examiner established analogousness between the two references. The motivation can clearly be seen in the “therefore statement” wherein Examiner states the reasoning one of ordinary skill in the art would find motivation to combine the reference of Kramer in view of Theodossiou. 
Examiner finally asserts that an orientation of the flap is not claimed and has absolutely no relevance to Applicant’s argument. Unless this is Applicant’s way of trying to validate the for closing the cavity”.
	Thus the inclusion of Claim 6 into claim 1 has forced the Examiner to withdraw the previous rejection of claim 1 under 35 U.S.C. 102(a)(1) in view of Kramer. However, the reference of Kramer will be continued to be relied upon as a primary reference in the new rejection under 35 U.S.C. 103, with teachings from Theodossiou to evidence the claimed feature of “a lid”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from canceled claim 6 and is therefore in improper dependent form. Claims 8 and 9 directly or indirectly depend from claim 7 and therefore also depend from canceled claim  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer IV et al. (US 2020/0054084 A1) (hereinafter Kramer) in view of Theodossiou (US 2015/0374048 A1).
In regards to claim 1, Kramer discloses a shoulder abduction device (see [Abstract]; see Figure 1) comprising: 
a block (10; see [0018]; see Figure 2), the block being padded (10 is described as being a pillow, thus 10 is construed to be padded; see [0008]);
a cavity (12; see [0018]; see Figure 4) extending into the block (10; see Figure 4) from an upper face of the block (10; see Figure 2) wherein the cavity (12) is configured for stowing an article (see [0008]; see Figure 3); and 
a strap (26; see [0018]; see Figure 3) having opposing endpoints (see Figure 3), each opposing endpoint being selectively couplable to a respective opposing end of the block (10; see Figure 3) wherein the strap (26) is configured for loopedly positioning around a waist of a user (see Figure 2) positioning the opposing endpoints for coupling to the block (10) such that the block (10) and the strap (26) are coupled to the user (see Figure 2) and such that the block (10) is positioned on a side of a torso of the user (see Figure 2) wherein the block (10) is configured for abducting a shoulder of the user (see Figures 1 and 2).
Kramer does not disclose a lid selectively coupleable to the upper face of the block, the lid extending completely over the cavity for closing the cavity. 
However Theodossiou teaches an analogous upper face (exterior portion of 12; see figure 2), and an analogous cavity (26; see [0031]; see Figure 2) in the upper face (exterior portion of 12); further comprising a lid (22; see [0031]; see figure 2) selectively coupleable (see figures 2-4 in reference to 22 being selectively coupled (uncoupled in figures 2 and 3, coupled in figure 4) to the upper face (exterior portion of 12; see Figure 2), the lid (22) extending completely over the cavity (26; see figure 2 that the attachment means 18 extends past 26, thus when 22 engages for closing the cavity (26; see Figure 4) for the purpose of covering the cavity (see [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the upper face and cavity as disclosed by Kramer and to have added the lid which is selectively coupleable to the upper face and extending completely over the cavity, as taught by Theodossiou in order to have provided an improved upper face and cavity that would add the benefit of having a means for covering the cavity (see [0031]) thereby adding the benefit of adding an additional layer of protecting preventing unwanted materials (stones, water, etc.) from entering the cavity, and preventing articles from falling out of the cavity.
In regards to claim 2, Kramer as now modified by Theodossiou discloses the invention as discussed above.
Kramer further discloses the block (10) comprising foamed elastomer (10 is described as being a foam pillow (see [0018]) foam has elastomeric (elastic) properties due to its composition (as evidenced by https://thegundcompany.com/materials/flexible-materials/elastomeric-materials#:~:text=Foam%20%2F%20Sponge,exhibit%20the%20same%20cellular%20structure.&text=Generally%20speaking%2C%20these%20cellular%20materials,movement%20through%20the%20cell%20structure), therefore 10 is construed to be a “foamed elastomer”). 
Kramer does not explicitly disclose the block is resiliently compressible.
However, since Kramer discloses the use of similar materials (foamed elastomer) then they will have like properties of which is being resiliently compressible (as evidenced by Applicant’s specification stating that a foamed elastomer results in the block being resiliently compressible (see Applicant’s Specification [Pg 3 ln 16-24]).

In regards to claim 3, Kramer as now modified by Theodossiou discloses the invention as discussed above.
Kramer further discloses the block (10) being substantially rectangularly box shaped (see Figures 5 and 6), the block (10) having a first face (10B; see [0018]; see Figures 3 and 4) and a second face (10A; see [0018]; see Figures 3 and 4), the first face (10B) being convexly arcuate (the corners of 10B are arc shaped (arcuate) and bulge outwards and therefore the corners of 10B, and therefore 10B, is construed to be convexly arcuate), the second face (10A) being concavely arcuate (see Figures 3 and 4) wherein the second face (10A) is configured abutting the side of the torso of the user (see [0018]).
In regards to claim 4, Kramer as now modified by Theodossiou discloses the invention as discussed above.
Kramer further discloses the cavity (12) having opposing termini (as indicated by A and B in annotated figure 4 below), the opposing termini being arcuate (see Figure 4 where it can be seen that at least the corners of A and B are curved (arcuate), therefore A and B are construed to be arcuate).

    PNG
    media_image1.png
    253
    636
    media_image1.png
    Greyscale

In regards to claim 7, Kramer as modified by Theodossiou discloses the invention as discussed above.
Kramer as modified by Theodossiou does not disclose the lid comprising: a panel, the panel being flexible; a plurality of first connectors coupled to the panel; and a plurality of second connectors coupled to the upper face of the block, the second connectors being complementary to the first connectors wherein each second connector is positioned for selectively coupling to a respective first connector for coupling the panel to the block for closing the cavity.
However, Theodossiou further teaches the lid (22) comprising: a panel (22 being a flap/lid is construed to be a panel, this conclusion is evidenced by Applicant’s own figures interchangeably defining the lid (28) as being a panel (30) with no defining features to indicate a difference between the two “distinct features” (See applicant’s figures 1 and 2 and specification page 4 lines 4-10); see [0031]; see Figure 2), the panel being flexible (see Figure 2 in reference to 22 bending/being flexible); a plurality of first connectors (left and right 18 of 22; see [0031]; see Figure 2) coupled to the panel (22; see figure 2); and a plurality of second connectors (left and right 18 of exterior 12; see [0031]; see Figure 2) coupled to the upper face (exterior of 12), the second connectors (L and R 18 of exterior 12) being complementary to the first connectors  wherein each second connector (L and R 18 of exterior 12) is positioned for selectively coupling (see [0035] in reference to multiple selective couplings being contemplated) to a respective first connector (L and R 18 of 22) for coupling the panel to the upper face (exterior of 12) for closing the cavity (26; see [0031]; see Figure 2 and see Figure 4) ) for the purpose of covering the cavity (see [0031]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the lid as disclosed by Kramer as modified by Theodossiou and to have added the complimentary plurality of first and second connectors coupled to the panel as further taught by Theodossiou in order to have provided an improved lid that would add the benefit of covering the cavity (26; see [0031]) in a selective fashion so the cavity can be accessed as necessary while still providing a reliable protective feature that would protect the articles in the cavity. 
In regards to claim 8, Kramer as modified by Theodossiou discloses the invention as discussed above.
As now combined, Kramer as modified by Theodossiou discloses the plurality of second connectors (L and R 18 of exterior 12; see Figure 2 of Theodossiou) comprising two second connectors (L and R 18 of exterior 12 of Theodossiou) positioned singly proximate to the opposing termini of the cavity (12 of Kramer; see Figure 2 of Theodossiou where it can be seen that L and R 18 of 12 are positioned singly (separate) to opposing termini of 26 and would therefore be positioned similarly on the upper face proximate the cavity 12 of Kramer as now combined).
In regards to claim 9, Kramer as modified by Theodossiou discloses the invention as discussed above.
the second connector and the respective first connector comprising a cover hook and loop fastener.
However, Theodossiou further teaches the second connector (L and R 18 of exterior 12) and the respective first connector (L and R 18 of 22) comprising a cover hook and loop fastener (18 (in reference to all 18) may be hook and loop; see [0028] [0029] and [0035]) for the purpose of closing/opening the device to the extent as necessary (see [0028] and [0029]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first and second connector as disclosed by Kramer as modified by Theodossiou and to have added the hook and loop fasteners as further taught by Theodossiou in order to have provided an improved first and second connector that would add the benefit of closing/opening the device to the extent as necessary (see [0028] and [0029]) thereby adding the benefit of allowing a user to selectively choose the level of opening/closing the lid adding a level of protection and privacy to the device. 
In regards to claim 10, Kramer as now modified by Theodossiou discloses the invention as discussed above.
Kramer further discloses a pair of first couplers (18 of 10E and 18 of 10F; see [0018]; see Figure 3), each first coupler (first and second 18) being coupled to a respective one of the opposing ends (10E and 10F; see [0018]) of the block (10; see Figure 3); and
a pair of second couplers (first and second 28; see [0018]; see Figure 3), each second coupler (first and second 28) being coupled to a respective opposing endpoint of the strap (26; see Figure 3), the second couplers (first and second 28) being complementary to the first couplers (first and second 18; see Figure 3) wherein each second coupler (first and second 28) is positioned for selectively coupling to a respective first coupler (first and second 18) for coupling the strap (26) and the block  (10) around the waist of the user (see Figure 2) such that the block (10) is positioned on the side of the torso of the user (see Figure 2) wherein the block (10) is configured for abducting the shoulder of the user (see Figures 1 and 2) and  wherein the cavity (12) is configured for stowing the article (see Figures 3 and 5).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer IV et al. (US 2020/0054084 A1) (hereinafter Kramer) in view of Theodossiou (US 2015/0374048 A1) as applied to claims 1-4, 7-10 above, and further in view of Thiel et al. (US 2018/0102518 A1) (hereinafter Thiel).
In regards to claim 5, Kramer as now modified by Theodossiou discloses the invention as discussed above.
Kramer as now modified by Theodossiou does not disclose a liner coupled to an interior surface of the block defined by the cavity, the liner comprising rubber wherein the liner is configured for dampening noise produced by movement of the article in the cavity and for protecting the article from damage.
However, Thiel teaches an analogous cavity (110 defines a cavity for inserting 150; see [0082]; see Figure 1), and an analogous article (150; see [0080]; see Figure 1) comprising a liner (see [0081] in reference to treating 110 rubber) for the purpose of water-proofing the pouch (see [0081]; and therefore protecting the article (150) from damage).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the cavity as disclosed by Kramer as now modified by Theodossiou and to have added the rubber liner as taught by Thiel in order to have provided an improved cavity that would add the benefit of water-proofing the cavity and therefore protecting the article inside of the cavity from water damage.
the liner is configured for dampening noise produced by movement of the article in the cavity. Though intended use does not inhibit the structure, design or disclosure of Kramer as now modified by Theodossiou, and Thiel, for full clarity it is obvious that the rubber liner of the cavity may be used to dampen noise produced by movement of the article in the cavity.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the intended use for dampening noise produced by movement of the article in the cavity does not inhibit the structure, design or disclosure of Kramer as modified by Thiel and Kramer as modified by Thiel is fully capable of being used to dampen noise produced by movement of the article in the cavity.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer IV et al. (US 2020/0054084 A1) (hereinafter Kramer) in view of Theodossiou (US 2015/0374048 A1) as applied to claims 1-4, 7-10 above, and further in view of Hubbard et al. (US 4,372,301) (hereinafter Hubbard).
In regards to claim 11, Kramer as now modified by Theodossiou discloses the invention as discussed above.
Kramer as now modified by Theodossiou does not disclose each first coupler comprising a ring hingedly coupled to the respective opposing end of the block, the ring being squarely shaped; and 
each second coupler comprising a strapping hook and loop fastener wherein a first element of the strapping hook and loop fastener is positioned adjacent to the respective opposing endpoint of the strap and a second element of the strapping hook and loop fastener is positioned on the strap spaced from the first element such that the strap is positioned for inserting through the ring positioning the first element for selectively coupling to the second element for removably coupling the strap to the ring.
However, Hubbard teaches an analogous shoulder device (10; see Abstract; see Figure 1); comprising a strap (18; see [Abstract]; see Figure 3) with opposing endpoints (see figures 2 and 3) coupleable to the shoulder device (10); further comprising an analogous pair of first couplers (22 and 24; see [Col 3 ln 58-68]; see Figures 2 and 3); and an analogous pair of second couplers (left and right 32 on 18; see [Col 3 ln 38-57]; see Figure 11); wherein each first coupler (22 and 24) comprising a ring (see Figures 2 and 3 where it can be seen that 22 and 24 are rings) hingedly coupled (see [Col 3 ln 58-68] in reference to 22 and 24 being similar to 36; see Figures 13-15 in reference to the snap fastener hinging in order to “snap” and connect; thus 22 and 24 are “hingedly coupled”)  to the respective opposing end of the shoulder device (10; see Figures 2 and 3), the ring being squarely shaped (see Figures 1 and 3); and 
each second coupler (L and R 32 on 18) comprising a strapping hook and loop fastener (see [Col 3 ln 38-57] and see [Col 4 ln 60-63] describing a hook (32) and loop (33) engagement) wherein a first element (32; see [Col 3 ln 38-57]) of the strapping hook and loop fastener is positioned adjacent to the respective opposing endpoint of the strap (18; see Figure 4 where “16 similar in structure as strap 18” (as evidenced by [Col 3 ln 38-57]) has 32 and endpoint positioned adjacent to the respective endpoint of 33; thus 32 is the “first element”) and a second element (33 forms the corresponding second element of the hook and loop; see [Col 5 ln 1-11]) of the strapping hook and loop fastener is positioned on the strap (18) spaced from the first element (32; see Figure 4 that the endpoint of 33 is spaced from the endpoint of 32 and are thus considered to be spaced from at least a portion of each other) such that the strap (18) is positioned for inserting through the ring (22 or 24) positioning the first element (32) for selectively coupling to the second element (33) for removably coupling the strap (18) to the ring (22 or 24; see [Col 1 ln 55-65] and [Col 4 ln 64-Col 5 ln 11]; see Figure 2 and 3) for the purpose of providing a universal shoulder device while allowing for quick and easy application of the apparatus on the arm and achieving a custom fit (see [Col 5 ln 12-21]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the block as disclosed by Kramer and to have added the ring, and the strap with first and second hook and loop elements as taught by Hubbard in order to have provided an improved block that would add the benefit of fitting all users and being adjustable to the specific users achieving a custom fit for the user, while creating an easy application of the apparatus (see [Col 5 ln 12-21]). 
In regards to claim 12, Kramer as modified by Hubbard discloses the invention as discussed above.
Kramer as modified by Hubbard does not disclose the second element being dimensionally longer than the first element such that the first element is selectively positionable on the second element for adjustably coupling the strap and the block around the waist of the user.
However, Hubbard further teaches the second element (33) being dimensionally longer than the first element (32; see [Col 6 ln 17-22] in reference to loop portion (33) being along the strap, and thus is dimensionally longer than 32; see Figure 4 where 33 is longer than 32) such that the first element (32) is selectively positionable on the second element (33) for adjustably coupling the strap (18) around the waist of the user (see Figure 2 and 3) for the purpose of securing the end portion of the strap to the desired location (see [Col 5 ln 1-11]).
. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer IV et al. (US 2020/0054084 A1) (hereinafter Kramer) in view of Theodossiou (US 2015/0374048 A1), Thiel et al. (US 2018/0102518 A1) (hereinafter Thiel), and Hubbard et al. (US 4,372,301) (hereinafter Hubbard).
In regards to claim 13, Kramer discloses a shoulder abduction device (see [Abstract]; see Figure 1) comprising: 
a block (10; see [0018]; see Figure 2), the block being padded (10 is described as being a pillow, thus 10 is construed to be padded; see [0008]), the block (10) comprising foamed elastomer (10 is described as being a foam pillow (see [0018]) foam has elastomeric (elastic) properties due to its composition (as evidenced by https://thegundcompany.com/materials/flexible-materials/elastomeric-materials#:~:text=Foam%20%2F%20Sponge,exhibit%20the%20same%20cellular%20structure.&text=Generally%20speaking%2C%20these%20cellular%20materials,movement%20through%20the%20cell%20structure), therefore 10 is construed to be a “foamed elastomer”), the block (10) being substantially rectangularly box shaped (see Figures 5 and 6), the block (10) having a first face (10B; see [0018]; see Figures 3 and 4) and a second face (10A; see [0018]; see Figures 3 and 4), the first face (10B) being convexly arcuate (the corners of 10B are arc shaped (arcuate) , the second face (10A) being concavely arcuate (see Figures 3 and 4) wherein the second face (10A) is configured abutting the side of the torso of the user (see [0018]);
a cavity (12; see [0018]; see Figure 4) extending into the block (10; see Figure 4) from an upper face of the block (10; see Figure 2) wherein the cavity (12) is configured for stowing an article (see [0008]; see Figure 3) the cavity (12) having opposing termini (as indicated by A and B in annotated figure 4 below), the opposing termini being arcuate (see Figure 4 where it can be seen that at least the corners of A and B are curved (arcuate), therefore A and B are construed to be arcuate);

    PNG
    media_image1.png
    253
    636
    media_image1.png
    Greyscale

 
a strap (26; see [0018]; see Figure 3) having opposing endpoints (see Figure 3), each opposing endpoint being selectively couplable to a respective opposing end of the block (10; see Figure 3) wherein the strap (26) is configured for loopedly positioning around a waist of a user (see Figure 2) positioning the opposing endpoints for coupling to the block (10) such that the block (10) and the strap (26) are coupled to the user (see Figure 2) and such that the block (10) is positioned on a side of a torso of the user (see Figure 2) wherein the block (10) is configured for abducting a shoulder of the user (see Figures 1 and 2).
a pair of first couplers (18 of 10E and 18 of 10F; see [0018]; see Figure 3), each first coupler (first and second 18) being coupled to a respective one of the opposing ends (10E and 10F; see [0018]) of the block (10; see Figure 3); and 
a pair of second couplers (first and second 28; see [0018]; see Figure 3), each second coupler (first and second 28) being coupled to a respective opposing endpoint of the strap (26; see Figure 3), the second couplers (first and second 28) being complementary to the first couplers (first and second 18; see Figure 3) wherein each second coupler (first and second 28) is positioned for selectively coupling to a respective first coupler (first and second 18) for coupling the strap (26) and the block  (10) around the waist of the user (see Figure 2) such that the block (10) is positioned on the side of the torso of the user (see Figure 2) wherein the block (10) is configured for abducting the shoulder of the user (see Figures 1 and 2) and  wherein the cavity (12) is configured for stowing the article (see Figures 3 and 5).
Kramer does not explicitly disclose the block is resiliently compressible.
However, since Kramer discloses the use of similar materials (foamed elastomer) then they will have like properties of which is being resiliently compressible (as evidenced by Applicant’s specification stating that a foamed elastomer results in the block being resiliently compressible (see Applicant’s Specification [Pg 3 ln 16-24]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known, that since Kramer discloses the block (10), is a foam pillow (construed to be a “foamed elastomer”), inherently the block (10) would be resiliently compressible due to the use of similar materials for the purpose of regaining, and maintaining its shape after being compressed, thereby increasing the effectiveness of the device.
a liner coupled to an interior surface of the block defined by the cavity, the liner comprising rubber wherein the liner is configured for dampening noise produced by movement of the article in the cavity and for protecting the article from damage.
However, Thiel teaches an analogous cavity (110 defines a cavity for inserting 150; see [0082]; see Figure 1), and an analogous article (150; see [0080]; see Figure 1) comprising a liner (see [0081] in reference to treating 110 rubber) for the purpose of water-proofing the pouch (see [0081]; and therefore protecting the article (150) from damage).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the cavity as disclosed by Kramer and to have added the rubber liner as taught by Thiel in order to have provided an improved cavity that would add the benefit of water-proofing the cavity and therefore protecting the article inside of the cavity from water damage.
Kramer as modified by Thiel does not explicitly disclose that the liner is configured for dampening noise produced by movement of the article in the cavity. Though intended use does not inhibit the structure, design or disclosure of Kramer as modified by Thiel, for full clarity it is obvious that the rubber liner of the cavity may be used to dampen noise produced by movement of the article in the cavity.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the intended use for dampening noise produced by movement of the article in the cavity does not inhibit the structure, design or disclosure of Kramer as modified by Thiel, and Kramer as modified by Thiel is fully capable of being used to dampen noise produced by movement of the article in the cavity.
a lid selectively couplable to the upper face of the block, the lid extending completely over the cavity for closing the cavity, the lid comprising: 
a panel, the panel being flexible; 
a plurality of first connectors coupled to the panel; and 
a plurality of second connectors coupled to the upper face of the block, the second connectors being complementary to the first connectors wherein each second connector is positioned for selectively coupling to a respective first connector for coupling the panel to the block for closing the cavity, the plurality of second connectors comprising two second connectors positioned singly proximate to the opposing termini of the cavity, further including the second connector and the respective first connector comprising a cover hook and loop fastener.
However Theodossiou teaches an analogous upper face (exterior portion of 12; see figure 2), and an analogous cavity (26; see [0031]; see Figure 2) in the upper face (exterior portion of 12); further comprising a lid (22; see [0031]; see figure 2) selectively coupleable (see figures 2-4 in reference to 22 being selectively coupled (uncoupled in figures 2 and 3, coupled in figure 4) to the upper face (exterior portion of 12; see Figure 2), the lid (22) extending completely over the cavity (26; see figure 2 that the attachment means 18 extends past 26, thus when 22 engages completely with 18, 22 will extend completely over 26) for closing the cavity (26; see Figure 4) for the purpose of covering the cavity (see [0031]) (26; see Figure 4) the lid (C) comprising: 
a panel ((22 being a flap/lid is construed to be a panel, this conclusion is evidenced by Applicant’s own figures interchangeably defining the lid (28) as being a panel (30) with no defining features to indicate a difference between the two “distinct features” (See applicant’s , the panel being flexible (see Figure 2 in reference to 22 bending/being flexible),
 a plurality of first connectors (left and right 18 of 22; see [0031]; see Figure 2) coupled to the panel (22; see figure 2), and 
a plurality of second connectors (left and right 18 of exterior 12; see [0031]; see Figure 2) coupled to the upper face (exterior of 12), the second connectors (L and R 18 of exterior 12) being complementary to the first connectors (L and R 18 of 22) wherein each second connector (L and R 18 of exterior 12) is positioned for selectively coupling (see [0035] in reference to multiple selective couplings being contemplated) to a respective first connector (L and R 18 of 22) for coupling the panel to the upper face (exterior of 12) for closing the cavity (26; see [0031]; see Figure 2 and see Figure 4), the plurality of second connectors (L and R 18 of exterior 12; see Figure 2) comprising two second connectors (L and R 18 of exterior 12) positioned singly proximate to the opposing termini of the cavity (26; see Figure 2 where it can be seen that L and R 18 of 12 are positioned singly (separate) to opposing termini of 26), the second connector (L and R 18 of exterior 12) and the respective first connector (L and R 18 of 22) comprising a cover hook and loop fastener (18 (in reference to all 18) may be hook and loop; see [0028] [0029] and [0035]) for the purpose of covering the cavity (26; see [0031]), and for the purpose of closing/opening the device to the extent as necessary (see [0028] and [0029]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the upper face and cavity as disclosed by Kramer as modified by Thiel and to have added the lid comprising a panel, plurality of first connectors coupled to the panel, and plurality of second connectors coupled to the upper face as taught by Theodossiou in order to have provided an improved upper face and cavity that 
Kramer as modified by Thiel, and Theodossiou does not disclose each first coupler comprising a ring hingedly coupled to the respective opposing end of the block, the ring being squarely shaped; and 
each second coupler comprising a strapping hook and loop fastener wherein a first element of the strapping hook and loop fastener is positioned adjacent to the respective opposing endpoint of the strap and a second element of the strapping hook and loop fastener is positioned on the strap spaced from the first element such that the strap is positioned for inserting through the ring positioning the first element for selectively coupling to the second element for removably coupling the strap to the ring, the second element being dimensionally longer than the first element such that the first element is selectively positionable on the second element for adjustably coupling the strap and the block around the waist of the user.
However, Hubbard teaches an analogous shoulder device (10; see Abstract; see Figure 1); comprising a strap (18; see [Abstract]; see Figure 3) with opposing endpoints (see figures 2 and 3) coupleable to the shoulder device (10); further comprising an analogous pair of first couplers (22 and 24; see [Col 3 ln 58-68]; see Figures 2 and 3); and an analogous pair of second couplers (left and right 32 on 18; see [Col 3 ln 38-57]; see Figure 11); wherein each first coupler (22 and 24) comprising a ring (see Figures 2 and 3 where it can be seen that 22 and 24 are rings) hingedly coupled (see [Col 3 ln 58-68] in reference to 22 and 24 being similar to 36; see Figures 13-15 in reference to the snap fastener hinging in order to “snap” and connect; thus 22 and 24 are “hingedly coupled”)  to the respective opposing end of the shoulder device (10; see Figures 2 and 3), the ring being squarely shaped (see Figures 1 and 3); and 
each second coupler (L and R 32 on 18) comprising a strapping hook and loop fastener (see [Col 3 ln 38-57] and see [Col 4 ln 60-63] describing a hook (32) and loop (33) engagement) wherein a first element (32; see [Col 3 ln 38-57]) of the strapping hook and loop fastener is positioned adjacent to the respective opposing endpoint of the strap (18; see Figure 4 where “16 similar in structure as strap 18” (as evidenced by [Col 3 ln 38-57]) has 32 positioned adjacent to the strap endpoint; thus 32 is the “first element”) and a second element (33 forms the corresponding second element of the hook and loop; see [Col 5 ln 1-11]) of the strapping hook and loop fastener is positioned on the strap (18) spaced from the first element (32; see Figure 4 that the endpoint of 33 is spaced from the endpoint of 32 and are thus considered to be spaced from at least a portion of each other) such that the strap (18) is positioned for inserting through the ring (22 or 24) positioning the first element (32) for selectively coupling to the second element (33) for removably coupling the strap (18) to the ring (22 or 24; see [Col 1 ln 55-65] and [Col 4 ln 64-Col 5 ln 11]; see Figure 2 and 3), the second element (33) being dimensionally longer than the first element (32; see [Col 6 ln 17-22] in reference to loop portion (33) being along the strap, and thus is dimensionally longer than 32; see Figure 4 where 33 is longer than 32) such that the first element (32) is selectively positionable on the second element (33) for adjustably coupling the strap (18) around the waist of the user (see Figure 2 and 3) for the purpose of providing a universal shoulder device while allowing for quick and easy application  securing the end portion of the strap to the desired location (see [Col 5 ln 1-11]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the block as disclosed by Kramer as modified by Thiel, and Theodossiou, and to have added the ring, and the strap with first and second hook and loop elements, and to have made the second element dimensionally longer than the first element as taught by Hubbard in order to have provided an improved block that would add the benefit of fitting all users and being adjustable to the specific users achieving a custom fit for the user, while creating an easy application of the apparatus (see [Col 5 ln 12-21]) and that would add the benefit of increasing the adjustability of the strap, allowing the end portion of the strap to the desired location along the body of the strap (see [Col 5 ln 1-11]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Reilly et al. (US 6,810,529 B1) teaches an analogous cavity (30; see figure 2) configured to store articles (see figure 2) comprising an analogous flexible lid (50; see figure 2).
Howard (US 7,244,239 B2) teaches an analogous shoulder abduction device (10; see figure 2) comprising an analogous cavity (106; see [Col 10 ln 62-67]; see figure 2) comprising a lid which extends across completely across the cavity (106; see figure 2).
Torres JR. (US 2019/0159924 A1) teaches an analogous shoulder abduction device (10; see figure 1) comprising a plurality of pockets/cavities (46; see figure 1) in an upper face of the abduction device (10).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A MILLER/Examiner, Art Unit 3786              

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786